Citation Nr: 1818571	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-20 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a generalized anxiety disorder.

2. Entitlement to service connection for an acquired psychiatric disability to include, posttraumatic stress disorder (PTSD), generalized anxiety disorder, and a mood disorder.

3. Entitlement to service connection for a back disability (claimed as a low back condition with bulging disc and damaged nerve).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active naval service from January 2000 to September 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  An unappealed September 2006 rating decision denied service connection for an anxiety disorder. 

2.  The evidence associated with the record subsequent to the September 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of course, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for an anxiety disorder.

3.  The Veteran's acquired psychiatric disability is etiologically related to his active service.

4.  The Veteran's back disability is etiologically related to his active service. 





CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a psychiatric disability.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C. §§ 1101, 1112, 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.  The criteria for service connection for a back disability have been met. 38 U.S.C. §§ 1101, 1112, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In a September 2006 rating decision, the Veteran was denied entitlement to service connection for general anxiety based on a finding that he did not have anxiety that was related to his active service.  The Veteran did not appeal that decision. 

The evidence received since the September 2006 rating decision includes a September 2012 VA examination opining the Veteran's anxiety disorder is more likely than not related to his active service.  The Board finds that the additional evidence is new and material.  The evidence was not previously considered by VA and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disability.  Accordingly, reopening of the claim of entitlement to service connection for a psychiatric disability is warranted.




Service Connection for an Acquired Psychiatric Disability

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a generalized anxiety disorder, and a mood disorder.  The Veteran maintains that he has a psychiatric disorder that began during active service.  Specifically, the Veteran has asserted that his psychiatric symptomatology began when he saw a fellow serviceman fall off the flight deck into the hanger bay, and believed his fellow serviceman may have died.  Further, the Veteran has asserted that he encountered excessive stress due to his position during active service because he was always on duty and never allowed a break.  

The Veteran was afforded a VA examination in September 2012 where he reported during his active service he worked as a boatswains mate and worked long hours.  He reported multiple deployments during the Gulf War, without direct combat exposure.  He reported abuse of amphetamines and over-the-counter substances during his active service, and endorsed post-service substance abuse problems.  He reported mental health treatment and history, where he had been diagnosed with PTSD, an anxiety disorder not otherwise specified (NOS), panic disorder, and alcohol abuse in remission.  After mental status examination, the VA examiner opined that he did not meet the full criteria for a diagnosis of PTSD, but did have a diagnosis of anxiety.  Thus, the examiner opined that the claimed condition, which at the time only encompassed a claim for PTSD, was less likely than not incurred in or caused by the Veteran's active service.  However, the examiner went on to opine that the Veteran had an anxiety disorder which appeared to be related to his service. 

Additional medical evidence of record includes an October 2012 private treatment provider's opinion in support of the Veteran's claim.  The private treatment provider stated that the Veteran had symptoms of PTSD, to which the nature of those symptoms was permanent and rarely, if ever, curable. The private treatment provider opined that given the history and elements of the Veteran's PTSD, it was far more likely than not that it was directly and causally related to his active service. 

In sum, the Board concedes that the Veteran manifested symptomatology of an acquired psychiatric disability during his active service.  Both medical opinions of record state that at least one of the Veteran's psychiatric diagnoses is etiologically related to his active service.  The Veteran has competently and credibly reported symptomatology of an acquired psychiatric disability and credibly reported an in-service event or occurrence.  In addition, he has current psychiatric disability diagnoses.  

Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for an acquired psychiatric disability is warranted. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Back Disability

The Veteran has claimed entitlement to service connection for a low back disability and maintains that his current low back disability is the direct result of his active service.  

The Board notes that the Veteran has consistently stated that he injured his back during training to become a military police officer.  Further, he is competent to describe what he experienced while in active service and that he has experienced back pain since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect. 

In an October 2012 letter from the Veteran's private treatment provider, it was noted that the Veteran had experienced progressive pain in the low back, and was assigned a diagnosis of post-traumatic residual multilevel discogenic pain.  The Veteran's private treatment provider opined that the Veteran's back disability was more likely than not directly and causally related to injuries sustained, and directly and causally related to the Veteran's active service.   In this regard, it was noted that the Veteran reported injuring his back during training at Fort Dix to become a military police officer. 

The Board finds that the October 2012 private medical opinion is adequate because the examiner considered the relevant evidence, considered the contentions of the Veteran, and provided a supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the October 2012 private medical opinion is the only competent medical evidence of record. 

In sum, the Board concedes that the Veteran injured his back during active service.   The Veteran has competently and credibly reported symptomatology of chronic back pain during and since service.  In addition, he has a current diagnosis of a back disability. See May 2010 VA treatment record (indicating a diagnosis of eccentric bulging of the L5-S1 disc, impinging on the left S-1 nerve root).

Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for a back disability is warranted. 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence have been received, reopening of the claim of entitlement to service connection for an anxiety disorder is granted.

Entitlement to service connection for an acquired psychiatric disorder is granted.

Entitlement to service connection for a back disability is granted.




______________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


